                3:14-cr-30024-SEM-TSH # 122    Page 1 of 6
                                                                                 E-FILED
                                                Monday, 14 September, 2020 11:19:25 AM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      Case No. 14-cr-30024-3
                                       )
CASSANOVA YOUNG,                       )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Cassanova Young’s Amended

Motion for Compassionate Release (d/e 117) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On February 10, 2015, Defendant pled guilty to possessing

with the intent to distribute 28 grams or more of mixtures or

substances containing a detectable amount of crack cocaine in

violation of 21 U.S.C. § 841(a)(1), as charged in Count Ten of the

Indictment. On June 15, 2015, the Court sentenced Defendant to

120 months’ imprisonment and 8 years of supervised release.


                               Page 1 of 6
                 3:14-cr-30024-SEM-TSH # 122   Page 2 of 6




Counts One and Nine of the Indictment were dismissed at

Defendant’s sentencing.

     Defendant is currently serving his sentence at FCI Milan and

has a projected release date of November 24, 2021. As of

September 11, 2020, the Bureau of Prisons (BOP) reports that FCI

Milan currently has two confirmed cases of COVID-19. See BOP:

COVID-19 Update, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed September 11,

2020).

     On August 14, 2020, Defendant filed a pro se motion for

compassionate release (d/e 115) pursuant to 18 U.S.C. §

3582(c)(1)(A). On August 24, 2020, following the appointment of

the Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release was filed. In support

of his request for compassionate release, Defendant claims that he

is obese based on a weight of 220 pounds and a body mass index

(BMI) of 31.6.

     Defendant proposes to live with his mother if he is released

from custody. The United States Probation Office, in a

Memorandum (d/e 121) addressing Defendant’s request for


                              Page 2 of 6
                 3:14-cr-30024-SEM-TSH # 122   Page 3 of 6




compassionate release, concludes that Defendant’s mother’s

apartment is a suitable residence for Defendant.

     On August 27, 2020, the Government filed a Response

Opposing Defendant’s Motion for Compassionate Release (d/e 120).

The Government points out that, according to the medical records

filed in support of Defendant’s Amended Motion for Compassionate

Release, Defendant weighed 172 pounds in September 2019. Based

on that weight, Defendant has a BMI of 24.7 and is not obese. The

Government also notes that Defendant has committed two

infractions while in BOP custody involving the possession of

contraband or a dangerous tool and that Defendant is considered a

medium recidivism risk by the BOP.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory


                              Page 3 of 6
                3:14-cr-30024-SEM-TSH # 122   Page 4 of 6




language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.



                             Page 4 of 6
                 3:14-cr-30024-SEM-TSH # 122   Page 5 of 6




18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the CDC and state governments have advised individuals

to practice good hygiene, social distancing, and isolation. Social

distancing can be difficult for individuals living in a prison.

     However, the circumstances that Defendant currently faces do

not warrant a reduction in his term of imprisonment. Defendant is

only 32 years old, is not obese, and does not suffer from any health

issues that increase the risk that COVID-19 poses to him. FCI

Milan, the facility where Defendant is currently housed, has only

two confirmed cases of COVID-19.

     In addition, Defendant has committed two infractions while in

BOP custody and is considered a medium recidivism risk by the

BOP. The Court, taking all the relevant facts into account, finds

that Defendant has not established that there exist extraordinary


                              Page 5 of 6
                3:14-cr-30024-SEM-TSH # 122   Page 6 of 6




and compelling reasons that warrant a reduction in his term of

imprisonment.

                         III. CONCLUSION

     For the reasons set forth above, Defendant Cassanova Young’s

Amended Motion for Compassionate Release (d/e 117) and

Defendant’s pro se motion for compassionate release (d/e 115) are

DENIED.



ENTER: September 11, 2020

                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                             Page 6 of 6
